The opinion of the Court was delivered by
Wright, A. J.
All the grounds presented by the appeal involve a single proposition of law, to wit: Whether Landrum, the appellant, who purchased the land at the Sheriff’s sale, under judgment against Horde, the deceased husband, one of the judg*215merits having been on. the bond given to the Commissioner in Equity, for the sum at which the land was assigned to him, on the partition referred to in the brief, can, by force of the Act of 1791, 5 Stat., 164, bar the widow of her dower in the said land. His argument is, that the seizin of the husband is not of such character as will confer on the-widow the right of dower; that under the Act the husband stands in the relation of a mortgagor, and that he (the appellant) is entitled to all the rights of those for whose benefit the lien was provided, .as his purchase money satisfied it. The appellant holds under the deed of the Sheriff conveying the property sold under judgment against the husband. It is, in law, the deed of the husband, (McKnight vs. Gordon, 13 Rich. Eq., 223,) and he cannot aver want of seizin in the husband, nor in any way impugn the title under which he himself holds, so as to bar the dower of the wife.—Platt vs. Hayne, 2 Bail., 319; Pyles vs. Reeves, 4 Rich., 559; Gayle vs. Price, 5 Rich., 525; Lyles vs. Picket et al., MSS., decided at this Term.
The deed operates as an estoppel, and so our Courts have always held. If, as thei Judge of Probate says in his decree, the plaintiff in the judgment had also taken a mortgage to secure the bond given for the purchase money, and Horde had afterwards sold the land to Landrum, who, with the proceeds of the sale, had satisfied the bond, and thus extinguished the mortgage, could Landrum have set it up to defeat the claim of dower on the part of the wife of Horde? That the sale was through the Sheriff in no way changes the relation in which the appellant stands to the mortgage.
Assuming, notwithstanding the order of Chancellor Carroll that the title should vest in Horde on his entering into bond with surety to the Commissioner for the sum at which the land was assessed, (with which he complied,) a lien was created by the statute, still the appellant is not in a position so to avail himself cf it as to preclude the right of the wife to her dower. It enures only to the benefit of those for whose security it was intended, and they were the other distributees who were to be compensated by Horde, for their interest in the land, which, on the partition, had been allotted to him. The lien, in its consequences, is to be considered as if a mortgage had been executed to secure the payment of the amount at which the land was assessed. This could have operated as a bar to the dower only so far as the mortgagees and those claiming under them was concerned. Hitchcock vs. Harrington, 6 John., *216290, in which the opinion pronounced by Chief Justice Kent, and Collins vs. Terry, 7 John., 282, put the question beyond dispute. See, also, Willson vs. McConnell, 9 Rich. Eq., 572.
In Rickard vs. Talbert, Rice’s Eq., 170, Johnston, Ch., says: “ Where mortgaged lands are sold under a mortgage, whereupon dower has been released, the purchaser takes not only the fee but the dower also. Where a mortgage is satisfied by payment of the debt, the dower reverts to the wife so instanti.”
The appellant claims, by his purchase at a Sheriff’s sale, under judgment against Horde, the interest of all the other heirs of the intestate, of whom he was one. But the land was sold as his property. No interest of the other distributees had been levied on, nor does the deed under which the appellant holds pretend to convey any interest but that of the defendant in execution, nor could any such interest have been sold when the judgment was against Horde only. The appellant has no title through a foreclosure of the mortgage, or the enforcement of any lien under the statute, but holds the interest of Horde through.his purchase under the judgment. He stands only in his stead, and has no equity through which he can be substituted in the place of . the other distributees, for whose benefit the lien was created.
The motion is dismissed.
Moses, C. J., and Willard, A. J., concurred.